NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted February 6, 2019*
                                Decided February 11, 2019

                                         Before

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge


No. 17-2298

JAMES K. ARINGTON                               Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District
                                                of Indiana, Fort Wayne Division.
      v.
                                                No. 1:16-CV-315 TLS
JONATHON NORTON, et al.,
    Defendants-Appellees.                       Theresa L. Springmann,
                                                Chief Judge.


                                       ORDER

        James Arington, a truck driver who received worker’s compensation benefits
after injuring himself at work, sued the Worker’s Compensation Board of Indiana and
others after the Board rescinded his benefits. He asserts that the defendants violated his
equal-protection and due-process rights by requiring that he use medical providers
coordinated by the Board. The district court screened Arington’s complaint and

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17-2298                                                                            Page 2

dismissed the federal claims with prejudice for failure to state a claim. See 28 U.S.C.
§ 1915. Because Arington did not plead a federal-law violation, we affirm.

         We draw the facts from Arington’s amended complaint and its attachments.
Carmody v. Bd. of Trs. of the Univ. of Ill., 747 F.3d 470, 471 (7th Cir. 2014). After injuring
his foot at work, Arington applied to the Board for and, for a time, received worker’s
compensation benefits. To receive benefits, the Board required that he meet with
Board-coordinated medical providers. At one such appointment, while discussing the
possibility of surgery, an ankle specialist told Arington that the specialist was limited in
what he could do “because of the insurance company.” The next month, other doctors
examined Arington and reported (falsely, according to Arington) that Arington walked
well without a boot or “any changes in his gait.” Arington requested and received an
“independent” medical evaluation. The examiner opined that Arington had likely
reached “maximum medical improvement,” doubted “whether surgical intervention
was warranted,” and recommended a test “to rule out nerve damage” in the ankle. The
Board scheduled Arington for that test. Arington alleges that the doctor who performed
it lied to the Board by stating that he was “belligerent and disruptive.” The Board
terminated Arington’s benefits, allegedly because of his lack of cooperation.

        Arington was dissatisfied with his loss of benefits. He visited a doctor of his
choosing, who administered an MRI. This doctor told Arington that his ankle had not
healed properly, recommended surgery, and opined that Arington should not work
until he had recovered. Arington also challenged the Board’s decision to deny his
benefits through the Board’s administrative channels. That challenge is still ongoing.
Finally, Arington filed this suit against the Board, the doctors with whom it coordinates
care, insurance companies, and others. He principally asserts that Indiana’s worker’s
compensation laws require benefits recipients, but not non-recipients, to use Board-
coordinated medical providers in order to receive benefits. He concludes that, in so
doing, the Board unlawfully prevents him (and other recipients) from obtaining equal
and adequate medical care. After allowing Arington to amend his complaint, the
district court dismissed it with prejudice at screening for failure to state a federal claim.
See 28 U.S.C. § 1915(e)(2)(B). The court also denied Arington’s motion for
reconsideration, which proposed adding a theory of liability under the Racketeer
Influenced and Corrupt Organizations Act. See 18 U.S.C. §§ 1962(c),(d), 1964(c).

      Before reaching Arington’s arguments on appeal, we pause to address three
procedural matters. First, the district court dismissed the complaint at screening, which
ordinarily means that the defendants were not served with process. But the court’s clerk
No. 17-2298                                                                           Page 3

inadvertently issued summonses to the defendants, so some of them were served and
participate in the appeal. Second, the district court did not consider whether, and the
defendants do not argue that, under Younger v. Harris, 401 U.S. 37 (1971), the pendency
of proceedings before the Board requires abstention. So we need not consider that
defense. Third, while this appeal was pending, Arington asked this court to enjoin the
Board’s procedure for deciding benefits. But because, as we explain below, Arington
has no federal claim that the Board’s procedure is unlawful, we deny that motion.

       We review dismissals under § 1915(e)(2)(B) de novo, Polzin v. Gage, 636 F.3d 834,
837 (7th Cir. 2011), and assess whether Arington has pleaded facts that, if true, entitle
him to relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). He has not. He first contends
that the Board violated his right to equal protection because under its procedures
Indiana residents who do not receive worker’s compensation benefits can select their
medical providers, but those who wish to receive those benefits may not. This
equal-protection claim fails because Arington has not alleged that Indiana’s worker’s
compensation statutes treat benefits recipients like him worse than a similarly situated
group. See Nordlinger v. Hahn, 505 U.S. 1, 10 (1992); Marcavage v. City of Chicago, 659 F.3d
626, 631–32 (7th Cir. 2011). The people to which Arington compares himself are those
who are not receiving worker’s compensation benefits. But he is treated better than
members of that group. Not only do they not receive the benefits that Arington does,
but Arington may also visit (and has visited) whomever he wants for treatment; the
Board requires only that if Arington wants Board-administered benefits, he must see
Board-coordinated doctors. See IND. CODE § 22-3-3-6(a) (2018). Because the comparison
group is treated no better than he is, the defendants have not violated Arington’s
equal-protection rights.

        Arington’s remaining arguments also fail. He contends that the Board has
deprived him of his benefits without due process. But this claim fails because he does
not identify anything in his ongoing administrative procedure that offends due process.
See Leavell v. Ill. Dep’t of Nat. Res., 600 F.3d 798, 807–808 (7th Cir. 2010). Arington also
contends that by referring him to specific doctors, the Board is deliberately indifferent
to his health in violation of the Eighth Amendment, but he is not detained, so that
theory of liability does not apply. See Estelle v. Gamble, 429 U.S. 97, 104 (1976).
Arington’s conspiracy allegations also fail because he has not pleaded the predicate
federal-law violations. See 42 U.S.C. §§ 1985, 1986 (requiring predicate constitutional
violations); 18 U.S.C. §§ 1961(5); 1962(c)–(d) (requiring predicate racketeering acts to
show RICO conspiracy). Finally, Arington relatedly argues that the district court should
not have dismissed his federal claims with prejudice without first allowing him a
No. 17-2298                                                                         Page 4

second chance to amend his complaint. But after granting a plaintiff a chance to amend,
as the district court did here, a district court may deny further amendments based on
the previous “failure to cure deficiencies.” Leavell, 600 F.3d at 808. We conclude that the
district court did not abuse its discretion by denying him another chance to amend.

       One final note. In dismissing Arington’s federal claims, the district court also
dismissed his various state-law-tort claims with prejudice. Because the district court
dismissed the federal claims at screening, it should not have reached a merits decision
on Arington’s state-law claims. See 28 U.S.C. § 1367(c)(3); RWJ Mgmt. Co., Inc. v. BP Prod.
N. Am., Inc., 672 F.3d 476, 479–480 (7th Cir. 2012). Accordingly, we modify the judgment
to dismiss the state-law claims without prejudice.

       We have reviewed Arington’s remaining arguments, and not one has merit.

      The district court’s dismissal of his federal claims is AFFIRMED as modified. His
motion for injunctive relief is DENIED.